DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 8/30/2019. Claims 1 through 10 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/30/2019, 10/26/2020, and 2/24/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P1’ and P2’ as described in [0036], [0038], and [0045].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Automatic Control Dependent on Time Periods of an Operating Device Position for a Work Vehicle”.

Claim Objections
Claim 9 is objected to because of the following informalities:  
The claim appears to require a comma to properly convey the intention.  As written, “…after driving the attachment enabling the automatic drive control…” should be updated to read “…after driving the attachment, enabling the automatic drive control…” to avoid confusion.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…an operating device configured to be operated…” in claim 1.

Support for these limitations are as follows:
“…an operating lever CL (example of an operating device) for operating the work implement…” [0017]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lark et al. (US-3,726,428; hereinafter Lark) in view of Coombs et al. (US-2002/0073833; hereinafter Coombs).
Regarding claim 1, Lark discloses a work vehicle (see Lark at least Abs) comprising: 
a vehicle body (see Lark at least Fig 1 and col 3 lines 10-19); 
a work implement attached to the vehicle body, the work implement including an attachment (see Lark at least Fig 1 and col 3 lines 18-34); 
an operating device configured to be operated to a dump side to cause the attachment to dump and to a tilt side to cause the attachment to tilt (see Lark at least Fig 1 and col 3 line 60 - col 4 line 10); and 
a controller configured to execute an automatic drive control (see Lark at least col 3 lines 55-59) in which the attachment is caused to automatically dump as far as a predetermined dumping position when the operating device is operated by a first dump operation amount or greater to the dump side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control), or the attachment is caused to automatically tilt as far as a predetermined tilt position when the operating device is operated by a first tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control), 
…the operating device to be switched from the tilt side to the dump side or from the dump side to the tilt side (see Lark at least Fig 3 and col 11 lines 6-12, which demonstrates the use of a lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control).

However, Lark does not explicitly disclose the following:
… the controller being further configured to disable the automatic drive control when a switching time period is equal to or less than a predetermined disabling time period, the switching time period being a time period required for…
Coombs, in the same field of endeavor, teaches
…the controller being further configured to disable the automatic drive control when a switching time period is equal to or less than a predetermined disabling time period (see Coombs at least [0021] where automatic control is cancelled at any time point after initiation), the switching time period being a time period required for the operating device to (see Coombs at least [0021] where automatic control is cancelled at any time point after initiation)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the vehicle disclosed by Lark with control disable function such as that taught by Coombs to provide a measure of safety to the vehicle, in case the movement of an implement must be suddenly changed (see Coombs at least [0021]).
Regarding claim 6, Lark in view of Coombs teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Additionally, Lark discloses …driving the attachment in response to an operation of the operating device after the automatic drive control has been disabled (see Lark at least col 4 lines 41-46).

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lark in view of Coombs as applied to claim 1 above, and further in view of Boe et al. (US-4,969,527; hereinafter Boe).
Regarding claim 2 and analogous claim 7, Lark in view of Coombs teach the work vehicle according to claim 1…  
…the operating device is operated by a second tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control) … the operating device is operated by a second dump operation amount or greater to the dump side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control) or,
…the operating device is operated by the second dump operation amount or greater to the dump side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control) … the operating device is operated by the second tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 - col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch 20 or lever 30 which interacts directly with different holding circuits to provide bucket dump or leveling control).

However, neither Lark nor Coombs explicitly teach the switching time period is  
a time period from when the operating device is operated by a second … operation amount or greater … to when the operating device is operated by a second … operation amount or greater … or 
a time period from when the operating device is operated by the second … operation amount or greater … to when the operating device is operated by the second … operation amount or greater…  

Boe, in the same field of endeavor, teaches the switching time period is  
a time period from when the operating device is operated by a second … operation amount or greater … to when the operating device is operated by a second … operation amount or greater (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement) … or 
a time period from when the operating device is operated by the second … operation amount or greater … to when the operating device is operated by the second … operation amount or greater (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement)…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle of Lark in view of Coombs with a monitored time period such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action (see at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 - col 3 line 9).
Regarding claim 3 and analogous claim 8, Lark in view of Coombs teach the work vehicle according to claim 1…  
…the operation amount to the tilt side of the operating device becomes a second tilt operation amount or less … the operation amount to the dump side becomes a second dump operation amount or greater, or 
…the operation amount to the dump side of the operating device becomes the second dump operation amount or less … the operation amount to the tilt side becomes the second tilt operation amount or greater.

However, neither Lark nor Coombs explicitly teach the switching time period is  
a time period from when the operation amount … of the operating device becomes a second … operation amount or less to when the operation amount … becomes a second … operation amount or greater, or 
a time period from when the operation amount … of the operating device becomes the second … operation amount or less to when the operation amount … becomes the second … operation amount or greater. 

Boe, in the same field of endeavor, teaches the switching time period is  
a time period from when the operation amount … of the operating device becomes a second … operation amount or less to when the operation amount … becomes a second … operation amount or greater (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement), or 
a time period from when the operation amount … of the operating device becomes the second … operation amount or less to when the operation amount … becomes the second … operation amount or greater (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle of Lark in view of Coombs with a monitored time period such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action (see at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 - col 3 line 9).
Regarding claim 4, Lark in view of Coombs teach the work vehicle according to claim 1.  However, neither Lark nor Coombs explicitly teach after the switching time period has become the disabling time period or less, the controller is further configured to disable the automatic drive control when a subsequent switching time period has become a predetermined enabling time period or greater.  
Boe, in the same field of endeavor, teaches after the switching time period has become the disabling time period or less (see Boe at least col 7 lines 3-15), the controller is further configured to disable the automatic drive control when a subsequent switching time period has become a predetermined enabling time period or greater (see Boe at least col 6 lines 10-19, col 5 lines 42-44, and Figures 3e, 3f, 3c which guides through the process of determining a rocker switch is held in a position for more than one second, and after a series of steps setting control logic to default values and allowing for lever control to be inactive).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle of Lark in view of Coombs with a monitoring step after cancel features have been enabled such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action, and allow for subsequent operations to proceed appropriately (see at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 - col 3 line 9).
Regarding claim 5, Lark in view of Coombs and further in view of Boe teach the work vehicle according to claim 4, wherein the enabling time period (see Boe at least col 6 lines 17-19) is longer than the disabling time period (see Boe at least col 7 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle of Lark in view of Coombs and further in view of Boe with two different time periods as taught by Boe to allow for control logic to execute steps according to an operator’s intentions (see at least col 2 line 65 – col 3 line 9).
Regarding claim 9, Lark in view of Coombs teach the control method for a work vehicle according to claim 6.  However, neither Lark nor Coombs explicitly disclose or teach the method further comprising after driving the attachment enabling the automatic drive control when a subsequent switching time period has become a predetermined enabling time period or greater after the switching time period has become the disabling time period or less.  
Boe, in the same field of endeavor, teaches the method further comprising after driving the attachment enabling the automatic drive control when a subsequent switching time period has become a predetermined enabling time period or greater after the switching time period has become the disabling time period or less (see at least col 6 lines 10-19, col 5 lines 42-44, and col Figures 3e, 3f, 3c where a rocker switch is held in one position for more than a time period and then resulting steps occur.  In similar claim 4, once the decisions reached step 158, a variety of results could have occurred, as demonstrated by a resulting outcome of eventually proceeding to step 3A where control logic reset to default values and set lever control to be inactive.  However, as mentioned, after step 158 the logic may also proceed to step 170 where lever controls are unlocked and the operator regains full control, such as to reset the automatic controls in which are capable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle of Lark in view of Coombs with a monitoring step after 
Regarding claim 10, Lark in view of Coombs and further in view of Boe teach the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/14/2022